Citation Nr: 1717535	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), bipolar disorder, and post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 10 percent for chronic low back strain.


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1990 to May 1991, with additional service in the Army National Guard and a period of active duty training from March 1978 to July 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Service connection for the Veteran's low back disorder was granted in December 1996 at 10 percent disabling.  He submitted a claim for an increased rating in December 2010.

These matters were previously before the Board in November 2013, where it was determined that new and material evidence had been submitted sufficient to reopen a claim seeking entitlement to service connection for PTSD.  The Board then remanded the issues in November 2013, March 2015, and August 2015 for further evidentiary development. 


FINDING OF FACT

The Veteran failed to report for scheduled VA examinations in October 2015 and February 2016.


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired psychiatric disorder, to include MDD, bipolar disorder, and PTSD, is denied as a matter of law.  38 C.F.R. § 3.655 (2016).

2.  The claim for service connection for a chronic low back strain is denied as a matter of law.  38 C.F.R. § 3.655.

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist 

In August 2015, the Board remanded the Veteran's claims in order to obtain VA examinations and opinions for the Veteran's psychiatric and back disabilities.  The Veteran failed to attend the scheduled appointments and has not contacted VA regarding those examinations or his pending claims. 

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member. See 38 C.F.R. § 3.655.

38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed or a claim for increase, "the claim shall be denied."  A claim for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655(b).  Turk v. Peake, 21 Vet. App. 565, 570 (2008).

The United States Court of Veterans Affairs (Court) has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  Although, in dicta, the Court stated that in the normal course of events, it was the burden of the appellant to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court has also held that VA's "duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Id. 

In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q).

In this case, the Board, in August 2015, remanded the Veteran's claims for service connection for an acquired psychiatric disorder and an increased rating for his back disorder in order to obtain VA examinations.  The Board's remand was sent to the Veteran's current mailing address.  

In October 2015, VA attempted to contact the Veteran at three telephone numbers listed in the claims file, including one provided by the organization that formerly held power of attorney, in order to confirm the mailing address.  VA was unsuccessful in reaching the Veteran by telephone.   However, the claims file does indicate that the Veteran was reached regarding a missed benefits payment in August 2016 at one of the telephone numbers attempted.  

CLEAR Reports were obtained in May 2015 and October 2015 to determine if a more recent address existed; the address to which the August 2015 Board remand was sent is the most recent address listed on both reports.  All further communications were sent to this address; none were returned to VA as undeliverable.  VA records show that the Veteran was mailed four VA examination letters over two dates in October 2015, and was sent four letters over two dates in February 2016.  Another letter attempting to schedule examinations was sent in October 2016.
 
The subsequent January 2017 Supplemental Statement of the Case (SSOC) was mailed to the Veteran's current address of record.  The SSOC described the Veteran's failure to report for the VA examination, and detailed the consequences of the failure to report.  To date, VA has received nothing from the Veteran in response.  

The Board finds that the RO has substantially complied with the August 2015 remand instructions.  See Stegall v. West, 11 Vet. App. at 271 (Board remand confers a right on a claimant to compliance with the remand order); see also Dement v. West, 13 Vet. App. 141, 147 (1999).   All available resources were employed to verify the Veteran's current address and contact information.  All attempts made to contact the Veteran and to schedule him for the examinations, including electronic documentation of those efforts, were associated with the claims file. 

Given the presumption of regularity, the rigorous attempts to ensure delivery, the mailing of the VA examination letters, and the fact that the Veteran has not contacted the RO with a reason for his failure to report, the Board is satisfied that the Veteran received notice of the examinations and failed to respond.  See 38 C.F.R. § 3.655.  Thus, the Veteran has failed to report for VA examinations without good cause.  38 C.F.R. § 3.655.  The Board finds that additional efforts to schedule examinations would be futile.  

As noted above, the Veteran's claim for PTSD was reopened by a November 2013 Board decision.  Also, the Veteran was granted service connection for his back disability in December 1996.  In December 2010, he filed a claim for increase.  The March 2012 rating decision on appeal continued the previously assigned 10 percent rating for chronic low back strain.  The claims are therefore a reopened claim and a claim for an increase, respectively, under 38 C.F.R. § 3.655(b).  Thus, the claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Due to the Veteran's failure to report for a VA examination without good cause, the Veteran's claims for service connection for an acquired psychiatric disorder and for an increased rating for low back strain must be denied. 38 C.F.R. § 3.655.

ORDER

Service connection for an acquired psychiatric disorder, to include MDD, bipolar disorder, and PTSD is denied.

A rating in excess of 10 percent for chronic low back strain is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


